     Case 1:16-cv-01148-DAD-EPG Document 170 Filed 06/10/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN E. MITCHELL,                                 No. 1:16-cv-01148-DAD-EPG (PC)
12                       Plaintiff,
13          v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR RECONSIDERATION
14   D. DAVEY, et al.,
                                                       (Doc. No. 166)
15                       Defendants.
16

17          Plaintiff John Mitchell is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. This case proceeds on plaintiff’s First Amendment free

19   exercise claim brought against defendant Robicheaux (“defendant”). (Doc. No. 93.) The matter

20   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

21   Rule 302.

22          Before the court is plaintiff’s motion for reconsideration1 of the undersigned’s May 19,

23   2020 order (Doc. No. 163) adopting in part the assigned magistrate judge’s March 27, 2020

24   findings and recommendations (Doc. No. 154). (Doc. No. 166.) In that order, the court denied

25   plaintiff’s motion for summary judgment, defendant’s motion for summary judgment, and

26   1
       The court notes that plaintiff’s filing was titled “Plaintiff’s Objection to Order Adopting in Part
27   Findings and Recommendations Denying Plaintiff’s Motion for Summary Judgment.” (Doc. No.
     166.) The court will construe plaintiff’s filing as a motion for reconsideration under Federal Rule
28   of Civil Procedure 60(b).
                                                         1
     Case 1:16-cv-01148-DAD-EPG Document 170 Filed 06/10/20 Page 2 of 4

 1   plaintiff’s miscellaneous motions. (Doc. No. 163.) In particular, the court denied the parties’

 2   motions for summary judgment because “the factual question of whether defendant’s conduct was

 3   intentional or not is in dispute and cannot be resolved by the court on summary judgment,” and

 4   “plaintiff’s case turns on resolution of that factual question.” (Id. at 8, 10.)

 5           In his motion for reconsideration, plaintiff contends that the court should reconsider its

 6   order denying his summary judgment motion for three reasons, but none of plaintiff’s arguments

 7   address the applicable legal standards governing motions for reconsideration. (Doc. No. 166 at

 8   2–3.)

 9           Federal Rule of Civil Procedure 60(b) provides that “the court may relieve a party . . .

10   from a final judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence,

11   surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable diligence,

12   could not have been discovered in time to move for a new trial under Rule 59(b); . . . or (6) any

13   other reason justifying relief.” Fed. R. Civ. P. 60(b). “A motion for reconsideration should not

14   be granted, absent highly unusual circumstances, unless the district court is presented with newly

15   discovered evidence, committed clear error, or if there is an intervening change in the controlling

16   law,” and it “may not be used to raise arguments or present evidence for the first time when they

17   could reasonably have been raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos

18   Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks and citations

19   omitted). In seeking reconsideration of an order, Local Rule 230 requires a party to show “what

20   new or different facts or circumstances are claimed to exist which did not exist or were not shown
21   upon such prior motion, or what other grounds exist for the motion.” L.R. 230(j)(3).

22           “A party seeking reconsideration must show more than a disagreement with the Court’s

23   decision, and recapitulation” of that which was already considered by the court in rendering its

24   decision.” United States v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001).

25   To succeed, a party must set forth facts or law of a strongly convincing nature to induce the court

26   to reverse its prior decision. See Kern-Tulare Water Dist. v. City of Bakersfield, 634 F. Supp.
27   656, 665 (E.D. Cal. 1986), rev’d in part on other grounds, 828 F.2d 514 (9th Cir. 1987).

28   /////
                                                        2
     Case 1:16-cv-01148-DAD-EPG Document 170 Filed 06/10/20 Page 3 of 4

 1          Here, plaintiff first argues that it was plaintiff, not defendant, that submitted admissible

 2   evidence in the form of his declaration and exhibits “that clearly shows conflicting narrations” in

 3   the administrative appeal responses and how “all of them differed in the facts, they all had certain

 4   things taking place on certain dates, [and] it appears as if no reviewer in those appeals took into

 5   consideration what the former review said the defendant did or didn’t do.” (Doc. No. 166 at 2.)

 6   However, the critical question on summary judgment is not which party submits the evidence that

 7   demonstrates that a genuine dispute of material fact exists. The fact that defendant directed the

 8   court to evidence that plaintiff had submitted does not mean that the court can disregard that

 9   evidence and conclude there are no material facts in dispute. Moreover, the court was well aware

10   of which party submitted the evidence when it issued its order, stating that “defendant belatedly

11   directs the court to plaintiff’s submissions of evidence on summary judgment.” (Doc. No. 163 at

12   6.) Thus, plaintiff’s first argument does not provide a basis for reconsideration of the court’s

13   order denying his motion for summary judgment.

14          Second, plaintiff argues that the court ignored a crucial fact—that he wrote to the warden

15   stating that he was a Muslim and wanted his religious diet transferred to him, and that his notice

16   was forwarded to defendant, stating “please take notice Mitchell v. Pina prior religious diet issues

17   that ended up in a lawsuit.” (Doc. No. 166 at 3.) Contrary to plaintiff’s argument, the court did

18   not ignore his letter to the warden, which plaintiff submitted, and which was also attached as an

19   exhibit to a declaration filed in support of defendant’s motion for summary judgment. (See Doc.

20   No. 130-5 at 30.) This letter is not newly discovered evidence and does not justify
21   reconsideration of the court’s order. While this letter may be persuasive evidence to the jury on

22   the question of whether defendant’s conduct was intentional, the court does not weigh the

23   evidence or make credibility determinations on summary judgment. In the endeavor to establish

24   the existence of a factual dispute, an opposing party need not establish a material issue of fact

25   conclusively in its favor. It is sufficient that “the claimed factual dispute be shown to require a

26   jury or judge to resolve the parties’ differing versions of the truth at trial.” See T.W. Elec. Serv.,
27   Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987) (“[A]t this [summary

28   judgment] stage of the litigation, the judge does not weigh conflicting evidence with respect to a
                                                        3
     Case 1:16-cv-01148-DAD-EPG Document 170 Filed 06/10/20 Page 4 of 4

 1   disputed material fact. Nor does the judge make credibility determinations with respect to

 2   statements made in affidavits, answers to interrogatories, admissions, or depositions.”)

 3          Third, and relatedly, plaintiff argues that taking all the evidence that he submitted,

 4   combined with the fact that defendant was the community resource manager that granted his

 5   previous appeal and placed him on the Halal diet on December 9, 2010, “leaves no room for the

 6   ‘mere negligence’ finding.” (Doc. No. 166 at 3.) Here too, plaintiff has pointed to evidence that

 7   supports his position (that defendant’s conduct was intentional), and that was already considered

 8   by the court in its order denying plaintiff’s summary judgment motion. As explained above, that

 9   plaintiff may have submitted substantial and even persuasive evidence to support his summary

10   judgment motion is of no consequence where the evidence also establishes that a genuine dispute

11   of material fact exists. Weighing and evaluating plaintiff’s evidence is a task reserved for trial,

12   not summary judgment. Thus, plaintiff has not shown that reconsideration of the court’s order

13   denying plaintiff’s motion for summary judgment is justified.

14          Accordingly, plaintiff’s motion for reconsideration (Doc. No. 166) is denied.

15   IT IS SO ORDERED.
16
        Dated:     June 9, 2020
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       4
